
	

113 HR 247 IH: Ensuring the Full Faith and Credit of the United States and Protecting America's Soldiers and Seniors Act
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 247
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Schweikert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require that the United States Government prioritize
		  all obligations on the debt held by the public, Social Security benefits, and
		  military pay in the event that the debt limit is reached, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring the Full Faith and Credit of
			 the United States and Protecting America's Soldiers and Seniors
			 Act.
		2.FindingsCongress finds the following:
			(1)The Secretary of the Treasury is legally
			 required to carry out the obligations set forth in Public Law 104–121.
			(2)The debt obligations held by the Social
			 Security trust fund may only be redeemed in order to pay Social Security
			 benefits and necessary administrative expenses.
			(3)So long as there is a positive balance of
			 assets in the Social Security trust fund, an appropriate amount of obligations
			 may be converted into an equal amount of publicly held debt in order to finance
			 the full and timely payment of all Social Security obligations without
			 exceeding the debt ceiling.
			3.Prioritize
			 obligations on the debt held by the public, Social Security benefits, and
			 military payIn the event that
			 the debt of the United States Government reaches the statutory limit as defined
			 in section 3101 of title 31, United States Code, the following shall take equal
			 priority over all other obligations incurred by the Government of the United
			 States:
			(1)The authority of the Department of the
			 Treasury contained in section 3123 of title 31, United States Code, to pay with
			 legal tender the principal and interest on debt held by the public.
			(2)The authority of
			 the Commissioner of Social Security to pay monthly old-age, survivors’ and
			 disability insurance benefits under title II of the Social Security Act.
			(3)The payment of pay
			 and allowances for members of the Armed Forces on active duty.
			
